897 F.2d 529
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Emory John CAVENDER, Petitioner-Appellant,v.Gene SEABOLD, Warden;  Kentucky Parole Board, Respondents-Appellees.
No. 89-5956.
United States Court of Appeals, Sixth Circuit.
March 7, 1990.

1
Before KENNEDY and RYAN, Circuit Judges, and ANN ALDRICH, District Judge.*

ORDER

2
Emory John Cavender appeals the order of the district court dismissing without prejudice his petition for writ of habeas corpus filed pursuant to 28 U.S.C. Sec. 2254.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Cavender alleged that he was denied due process of law by the decision of the Kentucky Parole Board to not grant him parole.  The district court dismissed the petition on the grounds that the Kentucky parole statute does not create a liberty interest protected by due process.


4
Upon review, we find no error.  The Kentucky parole statute (Ky.Rev.Stat. Sec. 439.340) does not create a liberty interest protected by due process.  Therefore, Cavender does not have a legitimate expectation of parole that cannot be denied without due process.   See Greenholtz v. Inmates of Nebraska Penal and Correctional Complex, 442 U.S. 1, 11-13 (1979).


5
Accordingly, the order of dismissal is hereby affirmed and Cavender's request for counsel is denied.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable ANN ALDRICH, U.S. District Judge for the Northern District of Ohio, sitting by designation